ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Harvey Dwight Anderson for further review of the court of appeals’ decision affirming his conviction of criminal damage to property in the first degree be, and the same is, denied. Petitioner argued in the court of appeals that there was insufficient evidence that he intentionally damaged a $1,000 two-way radio which he grabbed from a security officer and threw in a lake when the security officer told him to leave property belonging to the security officer’s employer. The court of appeals’ decision contains language suggesting that petitioner was “presumed” to have intended the natural and probable consequences of his grabbing the radio from the officer and throwing it. What the court of appeals should have said is that the trial court, as finder of fact in this case (petitioner waived a jury trial), was free to “infer” petitioner’s intent to damage the property from the evidence of what petitioner said and did.